                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)
  UNITED STATES OF AMERICA,                        )
                                                   )     Criminal Action No. 5: 15-087-DCR
          Plaintiff/Respondent,                    )                     and
                                                   )      Civil Action No. 5: 19-210-DCR
  V.                                               )
                                                   )
  SAMUEL A. GIROD,                                 )        MEMORANDUM OPINION
                                                   )            AND ORDER
          Defendant/Movant.                        )

                                       *** *** *** ***

       Defendant Samuel Girod, a self-described Amish farmer, manufactured and sold in

interstate commerce products called Chickweed Healing Salve, TO-MOR-GONE, and R.E.P.

Following a three-day trial beginning February 27, 2017, a jury convicted him of various

offenses, including failing to register with the Food and Drug Administration, introducing

misbranded drugs into interstate commerce, witness tampering, and failing to appear. He was

sentenced to 72 months’ imprisonment, to be followed by three years of supervised release.

[Record No. 141] The United States Court of Appeals for the Sixth Circuit affirmed the

conviction on appeal.

       Girod has now filed a motion to vacate, set aside, or correct his sentence under 28

U.S.C. § 2555 and the Court has performed a preliminary review of the motion in accordance

with Rule 4 of the Rules Governing 2255 Proceedings. Because it plainly appears that Girod

is not entitled to relief, this collateral proceeding will be dismissed.




                                               -1-
                                               I.

       A federal grand jury indicted Girod in October 2015, charging him with eight counts

of introducing misbranded products into interstate commerce in violation of 21 U.S.C. §§

331(a) and 333(a)(2); one count of failing to register with the Food and Drug Administration

(“FDA”) in violation of 21 U.S.C. §§ 331(p) and 333(a)(2); one count of conspiring to prevent

FDA officers from discharging their duties in violation of 18 U.S.C. § 372; and one count of

witness tampering in violation of 18 U.S.C. § 1512(b)(2)(A). Girod retained attorney Charles

McFarland prior to his initial appearance on November 2, 2015. However, McFarland filed a

motion to withdraw on April 9, 2016, reporting that Girod had terminated the attorney-client

relationship. Girod advised McFarland that he would be representing himself going forward

and requested that McFarland withdraw from the case as soon as possible. [Record No. 43]

       A United States Magistrate Judge scheduled a hearing on McFarland’s motion to

withdraw, and Attorney Michael Fox appeared as court-appointed stand-by counsel. The

Court suggested that Girod take several days to consider self-representation, and offered to

conduct an additional hearing at a later date, but Girod insisted on proceeding with his decision

that day. The Court then recessed for an hour, during which time Girod met with attorney Fox

regarding his desire to proceed pro se.

       Upon reconvening, the magistrate judge conducted a Faretta hearing, in which he

       asked whether Defendant had legal training, whether he had represented himself
       in a criminal proceeding before, whether he understood the charges against him
       and the serious penalties he faced if convicted, whether he understood that the
       Court could not assist him at trial, and whether he understood the various
       Federal Rules and that the Court would be under no obligation to relax
       application of the Rules to a pro se defendant, among many other questions.
       The Court, referencing all phases of the case (discovery, trial, sentencing, if
       applicable), also warned Defendant about the disadvantages of representing
       himself.
                                              -2-
[Record No. 46]. See Faretta v. California, 422 U.S. 806 (1975).

       The magistrate judge determined that Girod “[knew] what he was doing in choosing to

proceed pro se and made his decision with his ‘eyes wide open’ to the consequences and

alternatives.” The Court, however, strongly cautioned Girod that his decision to represent

himself was a “poor calculation.” Despite Girod’s objection to the appointment of stand-by

counsel, the Court appointed attorney Fox in that limited role. [Record No. 46]

       Girod then proceeded with a series of frivolous filings, mostly based on “sovereign

citizen” arguments. These filings included a motion to dismiss the indictment, which the Court

denied on June 24, 2016. [Record No. 70] Girod promptly filed a notice of appeal from the

non-appealable order. And when Girod did not attend a status conference on August 26, 2016,

the Court issued a warrant for his arrest. Girod remained a fugitive until he was eventually

taken into custody on January 12, 2017. His bond was revoked and a jury trial was scheduled

for February 27, 2017.

       The federal grand jury returned a superseding indictment on February 2, 2017, which

charged Girod with failing to appear at the status conference in violation of 18 U.S.C. §

3146(a)(1) in addition to all of the previous charges. [Record No. 90] Girod was arraigned on

the superseding indictment on February 6, 2017. Despite the Court’s repeated admonishment

about the perils of proceeding pro se, Girod reaffirmed his desire to represent himself. [Record

No. 107, p. 4] Noting that the case had changed slightly due to the addition of the failure to

appear charge, the Court asked the defendant whether he needed additional time to prepare for

trial. Girod responded that he did not. Id. at p. 10.




                                              -3-
       Despite his earlier assertion to the contrary, Girod moved for a continuance on February

17, 2017, stating that he needed additional time to “come up to speed as how to handle a jury

trial.” [Record No. 102] The Court denied this motion, noting that Girod’s steadfast desire to

represent himself could not be used to disrupt or manipulate the trial process. [Record No.

103]

       During a pretrial conference on February 22, 2017, Girod requested a continuance of

90 days in which to learn how to conduct a jury trial.       [Record No. 106, p. 8, 10] The

government objected to the request, noting that there had already been numerous continuances

and prejudice to the government would be severe if the request were granted since it had

already made accommodations for several witnesses to travel from out of state to attend the

trial. After considering all of these concerns and the straightforward nature of the new charge,

the Court denied Girod’s oral motion for a continuance.

       A jury trial commenced on February 27, 2018. The government’s first witness was

Nicholas Paulin, a consumer safety officer with the FDA. [Record No. 133, p. 109] Upon

conclusion of the government’s questioning of Paulin, the following exchange took place in

the presence of the jury:

       The Court:     Mr. Girod, you may question the witness.

       Defendant Girod:      Your Honor, I asked him to cross-examine him a little bit.

       The Court:     All right.

       Defendant Girod:      Asked Michael Fox.

       The Court:     Is he taking over the case at this point, Mr. Girod?

       Mr. Fox:       Judge, it’s my understanding at this point he’s asked me to cross-
                      examine this witness.


                                             -4-
       Defendant Girod:       This part right here.

       The Court:     All right. Any objection to this procedure?

       Assistant U.S. Attorney Smith:        No, Your Honor.

Id. at p. 158.

       Attorney Fox then proceeded to cross-examine Paulin. Later, outside the jury’s

presence, the attorneys for the United States sought clarification regarding the role of stand-by

counsel and the parties were instructed to brief the issue of hybrid representation. Id. at p. 194.

The following morning, Girod affirmed his desire to proceed pro se, but requested that stand-

by counsel be permitted to take over certain parts of the case. Girod reasoned that he was “not

an arguing man,” had “never argued points like this.” [Record No. 134, p. 10]

       The Court advised Girod that there was no right to hybrid representation and the Court

would not allow it in this case. The Court noted that Girod had prevented Fox from getting

involved in the case, so having him take over portions of the trial would likely confuse the jury

and would not be beneficial to him. Accordingly, Girod was advised that he would have to

make any presentations to the jury, including the questioning of witnesses. However, Girod

was allowed to consult with Fox as stand-by counsel. Girod acknowledged that he had been

cautioned many times about proceeding pro se, but made a knowing and voluntary decision to

represent himself. Id. at p. 11.

                                                II.

       “To warrant relief under section 2255, a petitioner must demonstrate the existence of

an error of constitutional magnitude which had a substantial and injurious effect or influence

on the . . . jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005).



                                               -5-
The Court conducts a preliminary review of the motion pursuant to Rule 4 of the Rules

Governing § 2255 cases.

                        A.      Lack of a Swiss German Interpreter

       For the first time, Girod claims that he speaks primarily the Amish dialect of Swiss

German and that he has limited proficiency with the English language. Accordingly, he argues,

the Court’s failure to appoint a Swiss German interpreter violated his rights to a fair trial and

due process under the Sixth and Fifth Amendments to the United States Constitution.

       The United States Supreme Court has not recognized a constitutional right to a court-

appointed interpreter. Nguyen v. Booker, 496 F. App’x 502, 506 (6th Cir. 2012). However,

when a defendant’s fluency in English is “so impaired that it interferes with his right to

confrontation or his capacity, as a witness, to understand or respond to questions,” other

constitutional rights may require appointment of an interpreter. Riley v. Paramo, No. EDCV

17-02266, 2018 WL 4223763 (C.D. Cal. July 19, 2018) (quoting United States v. Lim, 794

F.2d 469, 470 (9th Cir. 1986) (collecting cases)).

       The Court Interpreters Act (“CIA”), 28 U.S.C. § 1827, provides that courts shall utilize

the services of an interpreter when the defendant in a criminal case “speaks only or primarily

a language other than the English language.” § 1827(d)(1)(A). Girod claims that he was

entitled to an interpreter under the CIA because he “has never spoken, read, or understood any

other language, other than German/Swiss during his daily living and activities, at ANY time

during his entire life, prior to the start of this case against him.” [Record No. 155-1, p. 1]

However, “primarily,” as used in the CIA does not mean the language the defendant has spoken

most frequently. United States v. Hasan, 526 F.3d 653, 666 (10th Cir. 2008). Instead, the



                                              -6-
Court must assess the defendant’s comparative command of the English language. Id. In other

words, can he communicate in English?

       The answer in this case clearly is yes. Throughout the proceedings, Girod displayed a

strong command of the English language. His numerous pro se filings were written in English.

And although he conceded that his son assisted him in drafting several documents, he reported

that he read and understood them. [Record No. 133, p. 193] Girod consistently answered

questions without hesitation, and acknowledged having read court documents written in

English. [Record No. 107, p. 3] He examined various witnesses, performing a relatively

sophisticated cross-examination of FDA dermatologist Jane Liedtka, M.D., during which he

questioned her about the results of FDA testing on bloodroot products. [Record No. 134, pp.

43-53] He also made specific (yet misplaced) objections to the government’s proof. [Record

No. 134, pp. 43, 96, 115, 120, 126, 130]

       Girod took the stand in his own defense and provided extensive testimony by

responding to questions that he had prepared in advance. [Record No. 135, pp. 12-31] And

he made a lengthy closing argument, explaining his interest in herbs and how he began making

the products at issue. [Record No. 135, pp. 66-67] Girod then summarized some of the

evidence and reviewed the written jury instructions, explaining to the jury why the government

had failed to satisfy certain elements. Id. at pp. 70-76.

       While Girod indicated at times that he did not fully understand the proceedings, it is

clear that he was referring to legal issues—not his ability to understand English. [Record Nos.

106, p. 13; 107, p. 8] A layperson, regardless of his proficiency in any particular language,

will not understand the intricacies of criminal trial process the same way as a trained attorney.



                                              -7-
This is why the Court repeatedly admonished Girod to utilize the assistance of counsel.

However, he had a constitutional right to represent himself, and he insisted upon doing so.

       Girod’s claims that he “never understood what was happening” and needed help that

“would not come” are plainly refuted by the record. [Record No. 155-1, p. 10] As the Court

advised Girod repeatedly, attorney Fox was available throughout the trial to consult with him

concerning trial procedures and legal terminology. [Record Nos. 106, p. 19; 110, p. 12] To

the extent Girod did not consult with Fox on particular matters, that refusal was his own choice.

Girod’s assertion that he has a limited understanding of the English language is not only

disingenuous, it is belied completely by his conduct throughout this proceeding.

                      B.      Right to Assistance of Stand-by Counsel

       Girod also contends that the limitations imposed upon his ability to utilize stand-by

counsel during trial resulted in violations of his rights to due process and a fair trial. But as

the Court explained during trial, there is no right to appear both pro se and through counsel.

See United States v. Steele, 919 F.3d 965, 975 (6th Cir. 2019). Girod objected to the

appointment of stand-by counsel and unequivocally waived his right to counsel at every

juncture of the proceedings. Accordingly, he was not entitled to have stand-by counsel

question witnesses or make any other presentations to the jury.

       Girod’s intent is further exemplified by his conduct before the Sixth Circuit. Shortly

after filing his Notice of Appeal following entry of Judgment in the case, Girod filed a “Notice

and Demand” to proceed pro se, indicating that the Court could not “force” counsel upon him.

[Record No. 144, p. 2] Notwithstanding that filing, the Sixth Circuit provisionally appointed

counsel to assist Girod with filing an application to proceed in forma pauperis, completing the

transcript order form, and “advising Girod of the difficulties of proceeding pro se on direct
                                              -8-
criminal appeal.” [Record No. 150, p. 2] Girod filed an additional “Notice and Demand” to

proceed pro se the following day. The Sixth Circuit received additional correspondence from

Girod on September 14, 2017, stating, “I neither want nor need the services of [provisionally-

appointed counsel]. . . . My wishes have been made quite clear, on more than one occasion.”

[No. 17-5795 (6th Cir.), Record No. 17] Counsel was permitted to withdraw after completing

the terms of provisional appointment.

       Girod’s assertion that he believed he was not permitted to consult with stand-by counsel

is simply false and the record demonstrates the disingenuousness of this claim. Following the

Court’s ruling on hybrid representation, Girod had off-the-record discussions with stand-by

counsel on numerous occasions. [Record Nos. 134, p. 159; 135, pp. 8, 31, 42] While Girod

may regret his decision to proceed pro se based on 20/20 hindsight, this regret does not entitle

him to relief under § 2255. And to the extent Girod claims he received ineffective assistance

of counsel, he is precluded from bringing such a claim since he represented himself. See

Faretta, 422 U.S. at 834 n.46. It bears repeating that this Court repeatedly advised Girod of

the perils of self-representation, but he was not persuaded to accept the assistance of counsel.

Girod must now live with the consequences of his decision.

               C.     Request for Hearing and Appointment of Counsel

       Girod has requested a hearing and the appointment of counsel. However, a hearing is

not required when “the petitioner’s allegations cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions rather than statements of fact.”

Monea v. United States, 914 F.3d 414, 422 (6th Cir. 2019) (quoting Valentine v. United States,

488 F.3d 325, 333 (6th Cir. 2007)). For all of the reasons stated herein, “the motion and files



                                              -9-
and records of the case show conclusively” that the Girod is not entitled to relief. See 28

U.S.C. § 2255.

       Additionally, there is no constitutional right to counsel in habeas proceedings. Post v.

Bradshaw, 422 F.3d 419, 425 (6th Cir. 2005). Instead, the Court exercises discretion in

deciding whether counsel should be appointed. United States v. Lundy, No. 6: 08-02-DCR,

2011 WL 13277903, at *1 (E.D. Ky. June 17, 2011). The appointment of counsel in this

proceeding is unnecessary because it is clear from the record that Girod’s § 2255 motion is

baseless and should be dismissed.

                             D.      Certificate of Appealability

       Before an appeal can proceed, Girod must obtain a Certificate of Appealability. 28

U.S.C. § 2253. Although a circuit judge can issue a Certificate of Appealability, the district

acts as the initial decisionmaker. Kincade v. Sparkman, 117 F.3d 949 (6th Cir. 1997). To

obtain a Certificate of Appealability, a petitioner must demonstrate that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). See also Miller-El v. Cockrell, 537 U.S. 322,

336 (2003).

       Here, as the Court observed (and as the record plainly shows), Girod was proficient in

the English language and could not have suffered any constitutionally-recognized harm as a

result of the absence of an interpreter. Additionally, there is no right to hybrid representation.

Girod cannot fault the Court, opposing counsel, or his stand-by counsel for the results of his

knowing and voluntary decision to represent himself in this matter. The Court concludes that

reasonable jurists would not find these conclusions to be debatable. Accordingly, a Certificate

of Appealability will be denied.
                                              - 10 -
                                             III.

       Based on the foregoing analysis and discussion, it is hereby ORDERED as follows:

       1.     Defendant/Movant Samuel Girod’s motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 [Record No. 155] is DENIED.

       2.     This collateral proceeding is DISMISSED, with prejudice, and STRICKEN

from the docket.

       3.     A Certificate of Appealability shall not issue.

       Dated: May 22, 2019.




                                            - 11 -
